J-S29032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    LEON CULBREATH                                  :
                                                    :
                       Appellant                    :   No. 2391 EDA 2019

               Appeal from the PCRA Order Entered July 31, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0008249-2014


BEFORE: PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                                  Filed: July 23, 2020

        Leon Culbreath (Culbreath) appeals from the order entered in the Court

of Common Pleas of Philadelphia County (PCRA court) dismissing his first

timely petition filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S. §§ 9541-9546. We affirm.

                                               I.

        This case arises from Culbreath’s conviction of aggravated assault and

conspiracy for his participation in a January 2014 altercation on a SEPTA bus

at 1:00 a.m.1 A disagreement over a seat escalated and led to Culbreath and

two other individuals punching a fifty-six year old disabled veteran who used

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 2702 and 903.
J-S29032-20


a cane and had mental health issues several times, resulting in fractures to

his eye and cheek, a broken nose and a concussion. The assailants exited the

bus after the assault and boarded a second bus where they discussed the

incident in front of an eyewitness.    Both the assault itself and their later

discussion about it were captured on videotape.

     On March 11, 2015, Culbreath entered an open guilty plea to the above-

stated charges.   At the hearing, the trial court conducted the following

colloquy:

     Q. I’m showing you a document entitled, written guilty plea
     colloquy. Do you recognize it?

     A. Yes.

     Q. Is this your signature at the bottom of the page?

     A. Yes.

     Q. Before signing the document, did you review it carefully, with
     respect to your trial rights, your appellate rights and your options
     with your attorney?

     A. Yes.

                                 *     *    *

     Q. Did you have any trouble understanding this form as you went
     over it with your attorney?

     A. No, Your Honor.

     Q. Are you familiar with the alleged conduct in this case, and what
     the Commonwealth would have to prove in order that you be
     found guilty?

     A. Yes.


                                      -2-
J-S29032-20


     Q. Are you satisfied with the services of your attorney so far?

     A. Yes.

                                 *    *    *

     Q. Are you under the influence of any drugs or alcohol?

     A. No.

     Q: Have you ever been diagnosed with a mental condition?

     A: Yes.

     Q: What it that?

     A: Anxiety, bipolar and depression.

     Q. Are you taking any medications for any of those conditions?

     A. No.

     Q. Do you have any trouble understanding what’s going on here
     today?

     A. No.

     Q. Has anybody forced you or coerced you to get you to
     waive your right to a trial?

     A. No.

     Q. Has anybody made you any promises to get you to waive
     your right to a trial?

     A. No.

     Q. Do you have any questions, at this time, for either myself, your
     attorney or the Commonwealth attorney?

     A. No, none.




                                     -3-
J-S29032-20


(N.T. Guilty Plea, 3/11/15, at 3, 6-7). The trial court found that Culbreath

entered a knowing and voluntary plea and it directed him to undergo a mental

health evaluation and pre-sentence investigation (PSI). (See id. at 11).

      On June 8, 2015, the trial court held a sentencing hearing at which it

heard from the defense regarding mitigating factors including Culbreath’s

mental health struggles and difficult family background as well as aggravating

factors from the Commonwealth such as his lengthy criminal record and

capacity for violence. During the proceeding, defense counsel explained: “So

the presentence report─ obviously, he was incompetent even at that time─

possibly at the time of this guilty plea. But I spoke to him again today, after

he’s been placed on the medication. He still wishes to proceed this way. He’s

still very remorseful.” (N.T. Sentencing, 6/08/15, at 5). The Commonwealth

noted Culbreath’s criminal history dating back to 2005 and that his most

recent conviction, which occurred after the incident in the instant case, was

for simple assault for his assault of a Philadelphia Housing Authority Officer.

(See id. at 9-11).

      At the conclusion of the hearing, the trial court sentenced Culbreath to

an aggregate term of not less than five nor more than fifteen years’

incarceration followed by ten years of probation. Culbreath’s post-sentence

motion seeking to withdraw his guilty plea or in the alternative challenging the

discretionary aspects of his sentence was denied by operation of law on

October 19, 2015. This Court affirmed his judgment of sentence on May 17,


                                     -4-
J-S29032-20


2017, and our Supreme Court denied his petition for allowance of appeal on

October 24, 2017.

        Culbreath, acting pro se, filed the instant timely PCRA petition on

February 20, 2018. Appointed counsel filed an amended petition, advancing

claims of ineffective assistance of plea counsel and asserting that Culbreath

had not been competent to proceed with his guilty plea or sentencing. The

PCRA court held oral argument on May 15, 2019, at which it determined that

an evidentiary hearing on the petition was unnecessary.2      The PCRA court

issued notice of its intent to dismiss the petition on June 20, 2019,3 and

Culbreath did not file a response. The PCRA court entered its order dismissing

the PCRA petition and explaining its rationale for doing so on July 31, 2019.

Culbreath timely appealed.4




____________________________________________


2“A petitioner is not entitled to a PCRA hearing as a matter of right; the PCRA
court can decline to hold a hearing if there is no genuine issue concerning any
material fact, the petitioner is not entitled to PCRA relief, and no purpose
would be served by any further proceedings.” Commonwealth v. Adams-
Smith, 209 A.3d 1011, 1019 (Pa. Super. 2019) (citation omitted).

3   See Pa.R.Crim.P. 901(1).

4 The PCRA court did not order Culbreath to file a Rule 1925(b) statement nor
did it issue a Rule 1925(a) opinion. See Pa.R.A.P. 1925(a)-(b).


                                           -5-
J-S29032-20


                                               II.

        Culbreath first argues5 that he was incompetent to proceed to his guilty

plea and sentencing hearings because of his mental health issues and family

background of abuse. Culbreath contends that he should be granted new plea

and sentencing hearings once he is determined to be competent.

        Before we may address this issue, we must assess Culbreath’s eligibility

for relief. To be eligible for relief under the PCRA, a petitioner must plead and

prove that his conviction or sentence resulted from one of the circumstances

delineated by the PCRA.            See 42 Pa.C.S. § 9543 (outlining eligibility

requirements for relief).6 One of these requirements is that the issue raised

____________________________________________


5We review a denial of PCRA relief to determine whether the findings of the
PCRA court are supported by the record and free of legal error. See
Commonwealth v. Treiber, 121 A.3d 435, 444 (Pa. 2015).

6   This section provides in part:

        (a) General rule.─To be eligible for relief under this subchapter,
        the petitioner must plead and prove by a preponderance of
        the evidence all of the following:

                                       *        *    *

             (2) That the conviction or sentence resulted from one or
        more of the following:

                    (i) A violation of the Constitution of this
        Commonwealth or the Constitution or laws of the United States
        which, in the circumstances of the particular case, so undermined
        the truth-determining process that no reliable adjudication of guilt
        or innocence could have taken place.




                                           -6-
J-S29032-20


was not previously litigated. An issue was previously litigated for purposes of

PCRA review if “the highest appellate court in which the petitioner could have

had review as a matter of right has ruled on the merits of the issue[.].” Id.

at § 9544(a)(2).

       Instantly, we agree with the PCRA court that the issue of Culbreath’s

competency to enter his plea and participate in the proceedings before the

trial court was already litigated on direct appeal.    (See Order Sur PCRA

Petition, 8/30/19, at 1 n.1). Specifically, on direct appeal, Culbreath argued

that his incompetency negated the voluntariness of his guilty plea.         He

contended that because his mental health issues were not adequately known

during his plea colloquy, his case should be remanded to determine his

competency at the time he entered the plea. This Court rejected Culbreath’s

argument and found, based on the totality of the circumstances, that his guilty



____________________________________________


                  (ii) Ineffective assistance of counsel which, in the
       circumstances of the particular case, so undermined the truth-
       determining process that no reliable adjudication of guilt or
       innocence could have taken place.

                    (iii) A plea of guilty unlawfully induced where the
       circumstances make it likely that the inducement caused the
       petitioner to plead guilty and the petitioner is innocent.

                                       *       *   *

            (3) That the allegation of error           has not     been
       previously litigated or waived.

42 Pa.C.S. § 9543(a)(2)(i)-(iii), (3) (emphases added).

                                           -7-
J-S29032-20


plea was knowing, voluntary and intelligent.       (See Commonwealth v.

Culbreath, 2017 WL 2198391, at *2). Because Culbreath’s first claim was

previously litigated on direct appeal, he is ineligible for PCRA relief on this

basis.

                                     III.

         Culbreath’s remaining claims challenge the effectiveness of plea

counsel. See 42 Pa.C.S. § 9543(a)(2)(ii), supra (listing ineffective assistance

of counsel as basis for PCRA relief). “The law presumes counsel has rendered

effective assistance.” Commonwealth v Postie, 200 A.3d 1015, 1022 (Pa.

Super. 2018) (citation omitted).     “In general, to prevail on a claim of

ineffective assistance of counsel, a petitioner must show, by a preponderance

of the evidence, ineffective assistance of counsel which, in the circumstances

of the particular case, so undermined the truth-determining process that no

reliable adjudication of guilt or innocence could have taken place.” Id.

(citation omitted).   “The petitioner must demonstrate:    (1) the underlying

claim has arguable merit; (2) counsel lacked a reasonable strategic basis for

his action or inaction; and (3) but for the errors and omissions of counsel,

there is a reasonable probability that the outcome of the proceedings would

have been different.” Id. (citation omitted). “The petitioner bears the burden

of proving all three prongs of the test.” Id. (citation omitted). Additionally,

“counsel cannot be found ineffective for failing to pursue a baseless or




                                     -8-
J-S29032-20


meritless claim.” Commonwealth v. Adams-Smith, 209 A.3d 1011, 1019

(Pa. Super. 2019) (citation omitted).

                                        A.

      Culbreath’s initial claim of plea counsel’s ineffectiveness again centers

on his alleged incapacity in that he repeats his contention that his mental

illness and family history of abuse led him to enter an involuntary plea.

Culbreath further argues that counsel took advantage of these circumstances

and convinced him that if he entered a plea, the trial court would impose a

sentence that was concurrent to the one he was then serving rather than

consecutive thereto.

      First, we disagree with the underlying premise of Culbreath’s argument

that his mental incompetency rendered his plea involuntary. As discussed in

detail above, Culbreath has already unsuccessfully litigated the issue of the

voluntariness of his plea.

      Second, we agree with the PCRA court’s finding that Culbreath’s claim

counsel took advantage of his circumstances and induced him to plead guilty

by representing that he would receive a concurrent rather than consecutive

sentence lacks record support.     Specifically, at the guilty plea colloquy,

Culbreath unequivocally stated that no one forced or coerced him to enter a

plea and that no one made him any promises to induce him to plead guilty.

(See Order Sur PCRA Petition, at 1 n.1; N.T. Guilty Plea, at 7). As the PCRA

court points out, Culbreath is bound by these statements which he made in


                                     -9-
J-S29032-20


open court while under oath, and he cannot now assert grounds for

withdrawing the plea that contradict them. See Commonwealth v. Willis,

68 A.3d 997, 1009 (Pa. Super. 2013). Therefore, Culbreath’s contention that

counsel induced him to plead guilty by misrepresenting the consecutive nature

of his sentence fails.

                                       B.

      Culbreath next claims that plea counsel was ineffective for failing to file

a motion to correct or modify his sentence where the trial court, at the guilty

plea hearing, gave him misinformation regarding the possible maximum term

of his sentence. Specifically, the notes of testimony indicate the court stated

in the context of explaining the few issues that are appealable following the

entry of a guilty plea, including the legality of his sentence:     “. . . you’re

advised that if you plead guilty your maximum is four years’ incarceration[.]”

(N.T. Guilty Plea, at 5).    Culbreath asserts that because the maximum

sentence he was facing was forty years and not four, counsel should have

moved to correct or modify his sentence.

      The PCRA court addressed this issue by explaining that the “four”

instead of forty appearing in the transcript was likely merely a typographical

error. It further determined that this issue is meritless where Culbreath was

clearly on notice of the correct maximum possible sentence from the written

guilty plea colloquy and short form colloquy, both of which he signed. (See

Rule 907 Notice, 6/20/19).      Furthermore, the record reflects that at the


                                     - 10 -
J-S29032-20


sentencing hearing, the Commonwealth repeatedly stated that it was seeking

a sentence of four to ten years of incarceration, which was at the low end of

the guidelines. (See N.T. Sentencing, at 6, 17). The court then imposed its

sentence of five to fifteen years’ incarceration after explaining its rationale,

including that Culbreath, at the age of twenty-five, had thirteen arrests and

seven convictions, that the instant crime itself showed a predatory tendency,

and that he was a danger to society as well as the court’s intent to address

Culbreath’s need for mental health and substance abuse treatment. (See id.

at 37).

      After review, we discern no error in the PCRA court’s conclusion that

even assuming that it misspoke at the guilty plea hearing as to the maximum

possible sentence, there was no basis for plea counsel to file a motion to

correct or modify the sentence where Culbreath was on notice of the term he

was facing by way of the written plea colloquy and the actual sentence

imposed was within the sentencing guidelines. Counsel cannot be deemed

ineffective for declining to pursue a meritless claim.    See Adams-Smith,

supra at 1019.

                                      C.

      Finally, Culbreath contends that plea counsel was ineffective for

“forcing” the guilty plea and sentencing proceedings to go forward without

requesting that a pre-sentence investigator or evaluator be appointed to study

his background and determine his competency.


                                     - 11 -
J-S29032-20


      Culbreath’s underlying claim is belied by the record, which shows that

the court did order preparation of a PSI report as well as a mental health

report that showed his diagnoses of bipolar disorder and schizophrenia.

However, after Culbreath received treatment and was placed on medication

for his mental health issues, counsel again discussed his plea with him and he

still wished to go forward with sentencing on the plea as planned.         In

explaining Culbreath’s reasoning for going forward, counsel emphasized his

remorsefulness and acceptance of responsibility for the assault. Culbreath’s

claim that counsel should have requested further evaluation and forced him

to move forward with the proceedings is meritless.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/23/20




                                    - 12 -